AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
             JASON C. YOUKER (01),                                                                            Nov 12, 2019
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                     )
                                                                     )
         UNITED STATES OF AMERICA,                                   )       Civil Action No. 2:19-cv-00281-SMJ
                                                                     )
                                                                     )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                           .
           Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence By a Person in Federal
✔ other: Custody (ECF No. 687) is DISMISSED.
’
           The evidentiary hearing set for November 19, 2019 is STRICKEN.
           The Court certifies that Defendant has failed to make a substantial showing of the deprivation of a constitutional
           right because reasonable jurists could not debate whether the petition should be resolved in a different manner.
           Therefore, a certificate of appealability is DENIED.
This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                           on Defendant's
      Motion to Vacate, Set Aside, or Correct Sentence By a Person in Federal Custody (ECF No. 687)


Date: 11/12/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
